IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 02-10870
                         Conference Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

ANTONIO DESMOND STONE,

                                          Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                for the Northern District of Texas
                       USDC No. 4:02-CR-22-1
                        --------------------
                          February 19, 2003
Before WIENER, EMILIO M. GARZA, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Antonio Desmond Stone (“Stone”) appeals the sentence imposed

following his guilty-plea conviction for one count of possession

of counterfeit securities.   The district court departed upward

four offense levels from the guideline sentencing range and

sentenced Stone to 50 months’ incarceration because Stone had

possessed tools and materials evidencing his involvement in

extensive identification fraud and theft.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 02-10870
                               -2-

     The district court provided acceptable reasons for the

departure and Stone does not argue that the degree of departure

is unreasonable; thus, no abuse of discretion has been shown.

See United States v. Nevels, 160 F.3d 226, 229-30 (5th Cir.

1998).

     AFFIRMED.